Exhibit 10.1

 

PROMISSORY NOTE

Fixed Rate - 2004

DEFINED TERMS

 

Execution Date:   August 10, 2004    City and State of Signing: Jacksonville,
Florida Loan Amount:   $60,000,000.00    Interest Rate: 5.27% per annum

Borrowers:  

Flagler Development Company, A Florida corporation,

Gran Central - Deerwood North, LLC, a Delaware limited liability company, and

Beacon Station 22, 23 and 24 Limited Partnership, a Delaware limited
partnership, jointly and severally

Borrowers’ Address:

 

10151 Deerwood Park Boulevard, Building 100, Suite 330, Jacksonville, Florida
32256

Holder:

  METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION

Holder’s Address:

 

Metropolitan Life Insurance Company

10 Park Avenue, 3rd Floor

Morristown, New Jersey 07962

Attention: Managing Director, Real Estate Investments

 

and

 

Metropolitan Life Insurance Company

101 East Kennedy Boulevard, Suite 2330

Tampa, Florida 33602

Attention: Director/OIC

Maturity Date:

  September 1, 2011    Advance Date: The date funds are disbursed to Borrowers.
Interest Only Period: The period from the Advance Date and ending on the last
day of the month in which the Advance Date occurs.    Principal and Interest
Installment Date: The first day of the second calendar month following the
Advance Date.

Monthly Installment: Equal monthly installments of principal and interest at the
Interest Rate each in the amount of $ _________________

 

The Monthly Installment is based upon an amortization period of 30 years.

   Prepayment: Prepayment of the Loan is permitted only upon the terms and
conditions set forth in paragraphs 8 and 9 hereof. Liable Parties:  

Flagler Development Company, Gran Central-Deerwood North, LLC,

and Beacon Station 22, 23 and 24, Limited Partnership

Addresses of Liable Parties:    10151 Deerwood Park Boulevard, Building 100,
Suite 330, Jacksonville, Florida 32256

Late Charge: An amount equal to four percent (4%) of any amount not received
within seven (7) days of the date when due.

 

Default Rate: An annual rate equal to the Interest Rate plus four hundred (400)
basis points.

Note: This Promissory Note. Mortgages: Three separate documents entitled
“Mortgage, Security Agreement, and Fixture Filing” each dated as of the
Execution Date, granted by each of the Borrowers, respectively, to Holder in
connection with this Note. Loan Documents: This Note, the Mortgages and any
other documents related to this Note and/or the Mortgages including without
limitation that certain Mortgage Loan Application from the Borrowers to the
Holder, accepted by the Holder on May 25, 2004 (the “Application”) and that
certain Floating Rate Note of even date herewith given by the Borrower to the
Holder in the principal amount of $45,000,000.00, and all renewals, amendments,
modifications, restatements and extensions of these documents. Indemnity
Agreement: Three separate Unsecured Indemnity Agreements, each dated as of the
Execution Date and executed by Borrowers and Liable Parties in favor of Holder
in connection with this Note. The Indemnity Agreements are not Loan Documents
and shall survive repayment of the Loan or other termination of the Loan
Documents. Affiliate: Florida East Coast Industries, Inc., a Florida corporation
(“FECI”) or any entity in which FECI or Flagler Development Company, a Florida
corporation owns, directly or indirectly, at least fifty-one percent (51%) of
the equity interest and retains management control. Approval: Unless a different
standard is specifically set forth herein, whenever reference is made in the
Note to Holder’s “Approval” by Holder, such term means accepted or approved in
writing by an officer of Holder using a standard of commercial reasonableness in
good faith.

 



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, Borrowers, jointly and severally, promise to pay to the
order of Holder, at Holder’s Address or such other place as Holder may from time
to time designate, the Loan Amount with interest payable in the manner described
below, in money of the United States of America that at the time of payment
shall be legal tender for payment of all obligations.

 

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Mortgage.

 

1. Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:

 

(a) Interest on the funded portion of the Loan Amount shall accrue from the
Advance Date at the Interest Rate and shall be paid on the first day of the
first calendar month following the Advance Date;

 

(b) Commencing on the Principal and Interest Installment Date and on the first
day of each calendar month thereafter, to and including the first day of the
calendar month immediately preceding the Maturity Date, Borrower shall pay the
Monthly Installment; and

 

(c) On the Maturity Date, a final payment in the aggregate amount of the unpaid
principal sum evidenced by this Note, all accrued and unpaid interest, and all
other sums evidenced by this Note or secured by the Mortgages and/or any other
Loan Documents as well as any future advances under the Mortgage that may be
made to or on behalf of Borrowers by Holder following the Advance Date
(collectively, the “Secured Indebtedness”), shall become immediately payable in
full.

 

Borrowers acknowledge and agree that a substantial portion of the original Loan
Amount shall be outstanding and due on the Maturity Date.

 

Interest shall be calculated on the basis of a thirty (30) day month and a three
hundred sixty (360) day year, except that (i) if the Advance Date occurs on a
date other than the first day of a calendar month, interest payable for the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be calculated on the basis of the actual
number of days elapsed over a 365 day or 366 day year, as applicable, and (ii)
if the Maturity Date occurs on a date other than the last day of the month,
interest payable for the period commencing on the first day of the month in
which the Maturity Date occurs and ending on the Maturity Date shall be
calculated on the basis of the actual number of days elapsed over a 365 day or
366 day year, as applicable.

 

2. Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.

 

3. Security. The covenants of each of the Mortgages are incorporated by
reference into this Note. This Note shall evidence, and the Mortgages shall
secure, the Secured Indebtedness.

 

4. Late Charge. If any payment of interest, any payment of a Monthly Installment
or any payment of a required escrow deposit is not paid within 7 days of the due
date, Holder shall have the option to charge Borrowers the Late Charge. The Late
Charge is for the purpose of defraying the expenses incurred in connection with
handling and processing delinquent payments and is payable in addition to any
other remedy Holder may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.

 

5. Acceleration Upon Default. At the option of Holder, if Borrowers fail to pay
any sum specified in this Note within 7 days of the due date, or if a default
occurs hereunder or under any other Loan Document not cured after any applicable
notice and opportunity to cure as may be permitted therein (each an “Event of
Default”), the Secured Indebtedness, and all other sums evidenced and/or secured
by the Loan Documents, including without

 

-2-



--------------------------------------------------------------------------------

limitation any applicable prepayment fees (collectively, the “Accelerated Loan
Amount”) shall become immediately due and payable.

 

6. Interest Upon Default. The Accelerated Loan Amount shall bear interest at the
Default Rate which shall never exceed the maximum rate of interest permitted to
be contracted for under the laws of the State of Florida, as limited pursuant to
paragraph 7 below. The Default Rate shall commence upon the occurrence of an
Event of Default and shall continue until all defaults are cured.

 

7. Limitation on Interest. The agreements made by Borrowers with respect to this
Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to
Borrowers (if actually paid) or applied to reduce the then unpaid Loan Amount.
To the fullest extent permitted by applicable laws, any amounts contracted for,
charged or received under the Loan Documents included for the purpose of
determining whether the Interest Rate would exceed the highest lawful rate shall
be calculated by allocating and spreading such interest to and over the full
stated term of this Note.

 

8. Prepayment. Borrowers shall not have the right to prepay all or any portion
of the Loan Amount at any time during the term of this Note except upon payment
of any Prepayment Fee required under paragraph 9 hereof, and except as follows:

 

(a) Commencing on the first day of the 37th month following the Advance Date,
the Borrower may prepay the Secured Indebtedness, in full but not in part,
subject to payment of the required Prepayment Fee, upon sixty (60) days prior
written notice to the Holder.

 

(b) Commencing on the first day of the 81st month following the Advance Date,
the Borrower may prepay the Secured Indebtedness in full, but not in part,
without payment of a Prepayment Fee upon thirty (30) days prior written notice
to the Holder.

 

If one or more Borrowers provide notice of its intention to prepay, the Loan
Amount to be prepaid shall become due and payable on the date specified in the
prepayment notice. Any tender of payment by Borrowers or any other person or
entity of the Secured Indebtedness, other than as expressly provided in this
paragraph 8 shall be a prohibited prepayment. Notice from one Borrower under
this paragraph 8 shall be deemed notice from all Borrowers.

 

9. Prepayment Fee. If a prepayment of all or any part of the Secured
Indebtedness is made (i) pursuant to paragraph 8(a) above; or (ii) following an
Event of Default and an acceleration of the Maturity Date; or (iii) by reason of
the application of money to the principal of the Loan Amount after a casualty or
condemnation; or (iv) in connection with a purchase of the Property or a
repayment of the Secured Indebtedness at any time before, during or after, a
judicial or non-judicial foreclosure or sale of the Property, then, and in any
such event, to compensate Holder for the loss of the investment, Borrowers shall
pay an amount equal to a Prepayment Fee calculated as follows:

 

(a) If a prepayment of the Note is made at any time prior to the first day of
the 37th month of the term of this Note (i) following an acceleration of the
Maturity Date, (ii) pursuant to the application of proceeds to the Loan Amount
after a casualty or condemnation, (iii) in connection with a purchase of the
Property at a foreclosure sale or (iv) pursuant to an Additional Permitted
Transfer (as defined in Section 10.01(d) of each of the Mortgages), then
Borrowers shall pay a Prepayment Fee equal to the greater of:

 

(1) (x) the present value of all remaining payments of principal and interest
including the outstanding principal due on the Maturity Date, discounted at the
rate which, when

 

-3-



--------------------------------------------------------------------------------

compounded monthly, is equivalent to the Treasury Rate, compounded
semi-annually, less (y) the amount of the principal being prepaid; or

 

(2) one percent (1%) of the amount of the Loan Amount being prepaid; provided,
however, that in the event of a casualty or condemnation, as long as the
applicable Borrower or Borrowers make a good faith effort to obtain an amount
equal to the Prepayment Fee due as a result of the casualty or condemnation as
part of its damages from the condemning authority, insurer or party causing the
casualty, as applicable, the Prepayment Fee due as a result of the casualty or
condemnation shall be waived in the event that such amount is not collected by
the applicable Borrower or Borrowers.

 

(b) If a prepayment of this Note is made after the 37th month and before or
during the 81st month of the term of this Note, then Borrowers shall pay a
Prepayment Fee equal to the greater of:

 

(1) (x) the present value of all remaining payments of principal and interest
including the outstanding principal due on the Maturity Date, discounted at the
rate which, when compounded monthly, is equivalent to the Treasury Rate plus 50
basis points, compounded semi-annually, less (y) the amount of the principal
being prepaid; or

 

(2) one percent (1%) of the amount of the Loan being prepaid.

 

For purposes of the foregoing, the “Treasury Rate” shall be the annualized yield
on securities issued by the United States Treasury having a maturity equal to
the remaining stated term of this Note, as quoted in the Federal Reserve
Statistical Release [H. 15 (519)] under the heading “U.S. Government
Securities—Treasury Constant Maturities” for the date which is two weeks prior
to the date on which prepayment is being made. If this rate is not available as
of the date of prepayment, then the Treasury Rate shall be determined by
interpolating between the yield on securities of the next longer and next
shorter maturity. If the Treasury Rate is no longer published, then Holder and
Borrowers shall cooperate in good faith to establish a commercially reasonable
comparable rate. Holder will, upon request, provide an estimate of the amount of
the Prepayment Fee before the date of the scheduled prepayment.

 

10. Waiver of Right to Prepay Note Without Prepayment Fee. Each Borrower
acknowledges that Holder has relied upon the anticipated investment return under
this Note in entering into transactions with, and in making commitments to,
third parties and that the tender of any prohibited prepayment, shall, to the
extent permitted by law, include the applicable Prepayment Fee. Each Borrower
agrees that the applicable Prepayment Fee represents the reasonable estimate of
Holder and Borrowers of a fair average compensation for the loss that may be
sustained by Holder as a result of a prohibited prepayment of this Note and it
shall be paid without prejudice to the right of Holder to collect any other
amounts provided to be paid under the Loan Documents.

 

EXCEPT AS OTHERWISE SET FORTH HEREIN, EACH BORROWER EXPRESSLY (A) WAIVES ANY
RIGHTS IT MAY HAVE UNDER FLORIDA LAW TO PREPAY THIS NOTE, IN WHOLE OR IN PART,
WITHOUT FEE OR PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND
(B) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR
FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER ON
ACCOUNT OF ANY DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT
LIMITED TO ANY TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED
OR RESTRICTED BY THE MORTGAGE, THEN BORROWER SHALL BE OBLIGATED TO PAY
CONCURRENTLY THE PREPAYMENT FEE SPECIFIED IN PARAGRAPH 10. BY EXECUTING THIS
NOTE, EACH BORROWER AGREES THAT HOLDER’S AGREEMENT TO MAKE THE LOAN AT THE
INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

 

11. Liability of Borrowers. Upon the occurrence of an Event of Default, except
as provided in this Section 11, Holder will look solely to the Property and the
security under the Loan Documents for the repayment of the Loan and will not
enforce a deficiency judgment against Borrowers. However, nothing contained in
this section shall limit the rights of Holder to proceed against Borrowers
and/or the Liable Parties, if any, (i) to enforce any Leases entered into by
each Borrower or its Affiliates as tenant, guarantees, or other agreements
entered into by each Borrower in a capacity other than as borrower or any
policies of insurance; (ii) to recover damages for fraud,

 

-4-



--------------------------------------------------------------------------------

material misrepresentation, material breach of warranty or intentional waste;
(iii) to recover any Condemnation Proceeds or Insurance Proceeds or other
similar funds which have been misapplied by Borrowers or which, under the terms
of the Loan Documents, should have been paid to Holder; (iv) following an Event
of Default, to recover any tenant security deposits, tenant letters of credit or
other deposits or fees paid to Borrowers that are part of the collateral for the
Loan or prepaid rents for a period of more than 30 days which have not been
delivered to Holder; (v) to recover Rents and Profits received by Borrowers
after the first day of the month in which an Event of Default, as defined in
each of the Mortgages, occurs and prior to the date Holder acquires title to the
Property which have not been applied to the Loan or in accordance with the Loan
Documents to operating and maintenance expenses of the Property; (vi) to recover
damages, costs and expenses arising from, or in connection with Article VI of
each Mortgage pertaining to hazardous materials or the Indemnity Agreement;
(vii) to recover all amounts due and payable pursuant to Sections 11.06 and
11.07 of each Mortgage, pertaining to out of pocket expenses incurred by the
Holder; and/or (viii) to recover actual damages arising from Borrower’s failure
to comply with Section 8.01 of each Mortgage pertaining to ERISA. In addition,
to the extent that the Holder does not require deposits for the payment of taxes
and insurance premiums, the Holder may proceed against the Borrowers to recover
the amount of all sums which were required to be paid by the Borrowers for such
purposes but which Borrowers have failed to pay.

 

In the event the Loan is transferred to a third party other than (i) any entity
in which Flagler Development Company, a Florida corporation, or Florida East
Coast Industries, Inc., a Florida corporation (“FECI”), shall own, directly or
indirectly, at least fifty-one percent (51%) of the equity interest and retain
management control as permitted as set forth in the Application, Section
10.01(d)(i) of the Mortgages, or (ii) any entity that meets the requirements of
Section 10.01(c)(ix) (except that the aggregate minimum net worth requirement or
purposes hereof shall be $200 million instead of $100 million) and Section
10.01(c)(x) of the Mortgages, this limitation of liability shall not apply and
the Loan will be a recourse loan in the event that any new transferee and/or
Borrower commences a voluntary bankruptcy or insolvency proceeding or an
involuntary bankruptcy or insolvency proceeding is commenced against transferee
and/or Borrower and transferee and/or Borrower fails in good faith to pursue
dismissal.

 

12. Waiver by Borrowers. Borrowers and others who may become liable for the
payment of all or any part of this Note, and each of them, waive presentment for
payment, protest, notice of dishonor and notice of protest, and, except as may
otherwise be provided herein or in the other Loan Documents, diligence, demand,
notice of nonpayment, notice of intent to accelerate and notice of acceleration
and specifically consent to and waive notice of any amendments, modifications,
renewals or extensions of this Note, including the granting of extension of time
for payment, whether made to or in favor of Borrowers or any other person or
persons.

 

13. Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this Note shall not
operate to release any other party which is liable under this Note and/or under
the other Loan Documents or under the Indemnity Agreement.

 

14. Fees and Expenses. If Borrowers default under this Note, Borrowers shall be
personally liable, jointly and severally, for and shall pay to Holder, in
addition to the sums stated above, those costs and expenses of enforcement and
collection, including a reasonable sum as an attorney’s fee, which are
identified in Section 11.06 and 11.07 of each Mortgage. This obligation is not
limited by paragraph 1 of this Note.

 

15. No Amendments. This Note may not be modified or amended except in a writing
executed by Borrowers and Holder. No waivers shall be effective unless they are
set forth in a writing signed by the party which is waiving a right. This Note
and the other Loan Documents are the final expression of the lending
relationship between Borrowers and Holder.

 

16. Governing Law. This Note is to be construed and enforced in accordance with
the laws of the State of Florida.

 

17. Construction. The words “Borrower” and “Holder” shall be deemed to include
their respective heirs, representatives, successors and assigns, and shall
denote the singular and/or plural, and the masculine and/or

 

-5-



--------------------------------------------------------------------------------

feminine, and natural and/or artificial persons, as appropriate. The provisions
of this Note shall remain in full force and effect notwithstanding any changes
in the shareholders, partners or members of Borrowers. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note. TO THE EXTENT
THAT ANY PROVISION OF THIS NOTE CONTRADICTS OR CONFLICTS WITH ANY PROVISION OF
THE APPLICATION, THE APPLICABLE PROVISIONS OF THIS NOTE WILL GOVERN AND BE
CONTROLLING.

 

18. Notices. All notices, demands, requests and consents permitted or required
under this Note shall be given in the manner prescribed in the Mortgages given
by each Borrower, respectively. Notices received from one Borrower shall be
deemed notice from all Borrowers hereunder.

 

19. Time of the Essence. Time shall be of the essence with respect to all of
Borrowers’ obligations under this Note.

 

20. Severability. If any provision of this Note should be held unenforceable or
void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the applicable
Prepayment Fee) immediately due and payable.

 

21. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER
AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING AND/OR HEARING ON
ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS NOTE,
THE MORTGAGE OR ANY OF THE LOAN DOCUMENTS, OR THE ENFORCEMENT OF ANY REMEDY
UNDER ANY LAW, STATUTE, OR REGULATION. NEITHER PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION IN WHICH A JURY HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. EACH PARTY HAS RECEIVED THE ADVICE
OF COUNSEL WITH RESPECT TO THIS WAIVER.

 

IN WITNESS WHEREOF, Borrowers have executed this Note as of the Execution Date.

 

FLAGLER DEVELOPMENT COMPANY,

a Florida corporation

By:    

Name:

 

G. John Carey

Title:

 

President

 

GRAN CENTRAL - DEERWOOD NORTH, LLC,

a Delaware limited liability company

By:   Flagler Development Company, a Florida corporation, its sole member

   

By:

       

Name: G. John Carey

   

Title: President

 

-6-



--------------------------------------------------------------------------------

BEACON STATION 22, 23 AND 34 LIMITED PARTNERSHIP, a Delaware limited partnership
By:   GCC Beacon 22, 23 and 24, LLC, a Florida limited liability company, as
general partner

By:

  Flagler Development Company, a Florida corporation, its sole member

   

By:

       

Name: G. John Carey

   

Title: President

 

Documentary Stamp Tax in the amount of $210,000.00 has been paid on this Note,
and receipt for payment thereof is reflected on the Mortgage securing this Note.

 

-7-